Citation Nr: 0010011	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-45 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for 
compression fracture at T7 and T12 with herniated disc at T6-
7, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) initial rating 
for fibromyalgia for the time period prior to May 7, 1996.

3.  Entitlement to an increased initial rating for 
fibromyalgia, rated as 20 percent disabling for the time 
period on and subsequent to May 7, 1996.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1989 to 
December 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted service connection for 
compression fracture at T7 and T12 with herniated disc at T6-
7 and fibromyalgia, and assigned an original 20 percent 
evaluation.  The Board remanded this case in September 1997 
for additional development.  Upon remand, the RO completed 
the development requested by the Board and issued a January 
2000 decision which assigned a separate 20 percent rating for 
fibromyalgia from May 7, 1996.  The RO also continued and 
confirmed the 20 percent rating for the thoracic spine 
disability.  The Board has rephrased the issues listed on the 
title page in order to more properly reflect the claims on 
appeal.  See Fenderson v. West, 12 Vet.App. 119 (1999) 
(separate or "staged" ratings must be considered for 
initial rating claims following a grant of service connection 
where the evidence shows varying levels of disability for 
separate periods of time).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained.

2.  The appellant's thoracic spine disability, diagnosed as 
compression fracture at T7 and T12 with herniated disc at T6-
7, is manifested by moderate periodic attacks of 
intervertebral disc syndrome without evidence of neurological 
deficits.

3.  Prior to, as well as from, May 7, 1996, the appellant's 
fibromyalgia is manifested by occasional exacerbations of 
musculoskeletal pain, multiple tender points, headache, 
anxiety and nonrestorative sleep.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for compression fracture at T7 and T12 with herniated disc at 
T6-7 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Part 4; 
Diagnostic Codes 5285- 5295 (1999).

2.  The criteria for a separate evaluation of 20 percent for 
fibromyalgia, from the time period from December 20, 1994 to 
May 7, 1996, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Part 4; 
Diagnostic Codes 5003, 5021 (1994).

3.  The criteria for a separate evaluation in excess of 20 
percent for fibromyalgia, from May 7, 1996, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.40, 4.45, 4.71a, Part 4; Diagnostic Codes 5003, 5021, 
5025 (1994- 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that symptomatology 
associated with his thoracic spine disability and his 
fibromyalgia warrants evaluations in excess of the separately 
assigned 20 percent disability ratings.  According to his 
August 1997 testimony before the undersigned, as well as his 
various statements of record, his thoracic spine disability 
is manifested by a daily dull ache exacerbated by strenuous 
exercise and/or prolonged use.  He also testified to frequent 
episodes of musculoskeletal pain and arm numbness due to 
fibromyalgia for which he has been prescribed Pamelor, an 
anti-depressant drug, for control.  Generally, his flare- ups 
occur approximately once a month and last for a day or two.  
During these flare- ups, his treatment regimen includes high 
doses of Motrin, physical therapy, a TENS unit and rest.

As a preliminary matter, the Board finds that the appellant's 
allegations and the evidence of record, when viewed in the 
light most favorable to his claim, is sufficient to "well 
ground" his claim within the meaning of 38 U.S.C.A. § 
5107(a).  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  In an effort to assist him in the development of his 
claim, the RO has obtained his VA clinical records and 
afforded him recent VA examination.  The appellant has also 
provided his testimony before the undersigned and submitted a 
medical treatise document in support of his claim.  The 
record does not reveal any additional sources of relevant 
information which may be available concerning the present 
claims.  The Board accordingly finds the duty to assist him, 
mandated by 38 U.S.C.A. § 5107, has been satisfied.

As the appellant's claim is well grounded, the Board must 
determine whether the evidence supports his claim or is in 
relative equipoise, with him prevailing in either event.  
However, if a fair preponderance of the evidence is against 
his claim, his claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Historically, the appellant incurred compression fractures at 
T7 and T12 in a June 1992 motor vehicle accident.  He was 
treated conservatively for symptoms of severe pain in the 
neck and along the spine with markedly decreased range of 
motion with pain at the mid- and lower dorsal spine.  A 
subsequent magnetic resonance imaging (MRI) scan revealed a 
T6-7 level herniated disc with spinal cord compression.  One 
physician noted the absence of neurological deficits but 
acknowledged the probability of future acute exacerbations of 
pain with strenuous activity.  A November 1993 examination 
report from an examiner at the Emory Clinic Spine Center, 
noting the absence of neurological deficits, indicated that 
disc excision was not suggested.

Service medical records also show that, following the motor 
vehicle accident, the appellant developed symptoms which 
included neck spasms, arm pain, radicular back pain, 
occasional leg pain, nine tender points and nonrestorative 
sleep.  A rheumatologist consultation in September 1994 
indicated a likely diagnosis of reactive or post- traumatic 
fibromyalgia.  The examiner noted that fibromyalgia was a 
benign functional problem capable of causing significant pain 
which may limit physical activity and/or employment.  It was 
also noted that the cornerstone of treatment consisted of 
regular low impact aerobic exercise and low doses of 
tricyclic antidepressants, such as Elavil or Pamelor, to 
induce restorative sleep.

In a decision dated in June 1995, the RO granted service-
connection for "compression fracture [at] T7 and T12 with 
herniated disc at T6-7 and fibromyalgia."  At that time, the 
RO assigned an initial 20 percent rating pursuant to 
Diagnostic Code 5293.  A separate rating for fibromyalgia was 
not assigned.

On VA spine examination, dated in July 1996, the appellant 
primarily complained of arm tingling and headaches.  Physical 
examination was significant for mild posterior cervical and 
thoracic muscle spasm with motion.  His range of motion was 
described as "full."  He primarily complained of a dull 
local pain of mild to moderate intensity in the mid- thoracic 
region, with occasional bilateral radicular pain, on a 
contemporaneous VA peripheral nerves examination.  
Neurological examination, however, was unremarkable.  X-rays 
of the thoracic spine did not show demonstrable deformity of 
a vertebral body.  Diagnosis was of herniated intervertebral 
disc of T6-7 which was possibly causing complaint of mid- 
thoracic dull pain and possible radicular pain.

VA outpatient treatment records reveal the appellant's 1997 
treatment for musculoskeletal pain primarily involving the 
ankles, knees, shins, thighs and wrists.  His prescriptions 
included Pamelor and Flexeril.  There was a notation of "no 
objective findings" in July 1997.  In August 1997, an 
examiner noted range of motion of the knees and ankles were 
within functional limits (WFL).

In August 1997, the appellant submitted an excerpt from a 
medical treatise which describes fibromyalgia (otherwise 
known as myofascial pain syndrome and fibromyositis) as a 
common nonarticular rheumatic disorder characterized by achy 
pain, tenderness, stiffness of muscles and areas of tender 
insertions.  Generally, the disorder involves the fibrous 
tissues, muscles, tendons, ligaments and other "white" 
connective tissues, especially the fibromuscular tissues in 
the occiput, low back, neck, shoulders, thorax and thighs.  
Other nonrheumatic symptoms included poor sleep, anxiety, 
fatigue and irritable bowel.

On VA muscles examination, dated in December 1997, the 
appellant reported that his fibromyalgia caused him 
difficulty with activity and stress.  His symptoms included 
occasional headaches, poor sleep, anxiety and trigger points 
primarily involving the thigh, hip region and back.  His 
current treatment regimen consisted of physical therapy, 
anti- inflammatories, a TENS unit and chiropractic treatment.  
On physical examination, he had "good" range of motion of 
the cervical spine with forward flexion to 90 degrees, 
extension to 30 degrees, lateral bending of near 70 degrees 
and rotation of approximately 75 to 80 degrees.  His minimal 
motion of the thoracic spine motion was considered "normal" 
for that region.  There was no evidence of trigger points in 
the thoracic spine or elsewhere.  Neurological examination 
was unremarkable. 

With regard to the diagnosis of previous compression fracture 
with a herniated disc at T6- T7, the examiner found no 
evidence of myelopathy or any neurological findings.  It was 
noted that the appellant's compression fractures were the 
likely cause of his chronic intermittent pain, and that such 
symptoms cause early fatigability with limits on one's 
ability to perform heavy manual labor.  It was also noted 
that the fractures should not cause any further loss of 
motion.  As to the fibromyalgia, there was some paraspinal 
muscle spasm without evidence of articular degeneration or 
neurological involvement.  His historical findings of poor 
sleep habits, anxiety and headaches were consistent with a 
diagnosis fibromyalgia.  He did not manifest any trigger 
points on examination, but it was recognized that the 
syndrome was subject to waxing and waning periods.

In a rating decision dated in January 2000 decision, the RO 
assigned a 20 percent rating for fibromyalgia pursuant to 
Diagnostic Code 5025, and continued and confirmed the 20 
percent rating for the thoracic spine disability pursuant to 
Diagnostic Code 5393.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The determination of whether an increased 
evaluation is warranted is to be based on a review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

The severity of musculoskeletal disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1999) (Schedule).  As noted above, the RO has rated 
the appellant's thoracic (dorsal) spine disability as 20 
percent disabling under Diagnostic Code 5293 which 
contemplates intervertebral disc syndrome characterized by 
moderate, recurring attacks.  A 30 percent rating would be 
warranted for unfavorable ankylosis of the dorsal spine under 
Diagnostic Code 5288.  A 40 percent disability rating would 
be warranted for intervertebral disc syndrome characterized 
by severe, recurring attacks with intermittent relief under 
Diagnostic Code 5293.  Finally, pursuant to Diagnostic Code 
5285, a 60 percent disability evaluation would be warranted 
for residuals of a vertebral fracture, without cord 
involvement, manifested by abnormal mobility requiring a neck 
brace (jury mast).  With respect to this diagnostic code, the 
post- service medical evidence does not show demonstrable 
vertebral body deformity.

In view of the absence of overlapping symptomatology, the 
Board is of the opinion that the service connected thoracic 
spine disability and fibromyalgia should be separately rated 
from the effective date of service connection on December 20, 
1994.

Review of the record reveals that the appellant's thoracic 
spine disability is manifested by previous compression 
fracture with a herniated disc at T6- T7.  The medical 
evidence does not demonstrate any motor deficits, sensory 
deficits, muscle atrophy or similar findings consistent with 
sciatic neuropathy, but does note his complaint of occasional 
radicular pain with evidence of paraspinal spasm.  His 
complaint primarily includes a history of persistent dull 
ache in the thoracic region which is exacerbated by strenuous 
exercise and/or prolonged use.  He also describes his flare- 
ups as occurring on a monthly basis and lasting for a day or 
two.  Thus, the Board finds, by a preponderance of the 
evidence, that the appellant experiences no more than 
moderate, periodic attacks of intervertebral disc syndrome.  
Accordingly, the Board finds that a rating greater than 20 
percent under Diagnostic Code 5293 is not warranted.

In this case, there is no evidence of ankylosis of the dorsal 
spine.  Accordingly, the appellant is not entitled to 
increased rating under Diagnostic Code 5288.  Furthermore, 
although he previously incurred compression fractures of T6 
and T7, he has never been required to wear a neck brace, and 
there is no post- service medical evidence of vertebral body 
deformity.  As such, an increased rating pursuant to 
Diagnostic Code 5285 is also not warranted.  

The RO has also assigned a separate 20 percent rating for 
fibromyalgia under Diagnostic Code 5025 from May 7, 1996.  
This rating is for fibromyalgia manifested by episodes of 
musculoskeletal pain with exacerbations often precipitated by 
environmental or emotional stress or by overexertion which 
are present more than one third of the time.  A 40 percent 
rating is warranted for symptoms of widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's- like symptoms, that are at least 
nearly constant and refractory to therapy.

The medical evidence of record shows a history of treatment 
for fibromyalgia manifested by complaint of musculoskeletal 
pain, multiple trigger points, headache, anxiety and 
nonrestorative sleep.  These symptoms are triggered with 
physically strenuous activity and or mental stress.  However, 
the appellant himself has testified that such symptoms are 
"frequent" or "occasional" and responsive to treatment.  
As noted by the VA examiner in 1997, the appellant's 
fibromyalgia has a tendency to wax and wane.  Based upon the 
above, the Board finds, by a preponderance of the evidence, 
that a rating greater than the currently assigned 20 percent 
is not warranted under Diagnostic Code 5025.

As noted in the Introduction, the holding in Fenderson 
requires that separate or separate or "staged" ratings must 
be considered for initial rating claims following a grant of 
service connection where the evidence shows varying levels of 
disability for separate periods of time.  In this case, the 
RO originally granted service connection for "compression 
fracture [at] T7 and T12 with herniated disc at T6-7 and 
fibromyalgia" in June 1995.  The Board finds, by a 
preponderance of the evidence, that the appellant's thoracic 
spine disability has been manifested by no more than 
moderate, periodic attacks of intervertebral disc syndrome 
since the initial grant of service connection.  Therefore, a 
rating in excess of 20 percent has not been warranted at any 
time since the effective date of service connection in 
December 1994.

With regard to the initial rating claim for fibromyalgia, the 
Board notes that Diagnostic Code 5025 first appeared in the 
rating schedule in 1996 pursuant to the publication of an 
interim final rule effective May 7, 1996.  The final rule was 
adopted, without change, in June 1999.  See 64 Fed.Reg. 116 
pp. 32410-11 (June 17, 1999).  Procedurally, service 
connection for fibromyalgia was initially granted by means of 
an RO rating decision dated in June 1995; the effective date 
of the grant was on December 20, 1994.

Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Previously, 
symptoms associated with fibromyalgia, otherwise known as 
fibromyositis, were rated by analogy to myositis pursuant to 
Diagnostic Code 5021.  Myositis was rated as analogous to 
degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5021 (1994).

Under Diagnostic Code 5003, a rating was assigned for 
limitation of motion of the affected joint(s) objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  Where limitation of motion was 
compensable under the schedular criteria in the diagnostic 
code(s) applicable to the joint(s) involved, a rating was 
assigned directly under the appropriate diagnostic code(s) 
for the joint(s) involved.  Id.; see also Hicks v. Brown, 8 
Vet.App. 417 (1995).  However, in the absence of compensable 
limitation of motion, a 10 percent rating was warranted for 
arthritic- type symptoms involving 2 or more major or minor 
joints.  A 20 percent rating was warranted for additional 
symptomatology of "occasional exacerbations."

In the present case, the medical and lay evidence clearly 
shows that the appellant's fibromyalgia primarily involves 
complaint of musculoskeletal pain of multiple body parts, 
anxiety, tender points and nonrestorative sleep.  This 
evidence also clearly shows that, even during exacerbations, 
the appellant manifests no appreciable loss of range of 
motion of any body part or other objective findings.  Rather, 
the extent of severity of pain itself results in functional 
limitations.  Given these undisputed medical findings, the 
Board finds, as a matter of law, that the medical evidence of 
record is insufficient to support a compensable rating for 
any body part at any time since December 1994.

However, the Board also recognizes that the nature and 
severity of the appellant's fibromyalgia have been 
essentially unchanged since diagnosis in service.  Since 
then, fibromyalgia symptoms have resulted in significant 
exacerbations of symptomatology which, in its view, is 
sufficient to support a 20 percent rating under Diagnostic 
Codes 5003 and 5021 from the time period prior to the 
promulgation of Diagnostic Code 5025 in May 1996.  As such, 
the Board finds that the evidence of record warrants a 
separate 20 percent rating for fibromyalgia from December 20, 
1994.  The Board further finds, by a preponderance of the 
evidence, that a rating in excess of 20 percent has not been 
warranted at any time since December 20, 1994.

The Board notes that, in deciding the appellant's current 
level of disability due to his thoracic disability and 
fibromyalgia, consideration has been given to the potential 
application of the various applications of 38 C.F.R. Parts 3 
and 4, including §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  As stated above, the rating criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
contemplate limitation of motion.  See generally VA O.G.C. 
Prec. Op. No. 36-97 (Dec. 12, 1997); Johnson v. Brown, 9 
Vet.App. 7 (1996).  Additionally, Diagnostic Codes 5003, 
5021, 5025 and 5293 implicitly recognize symptomatology of 
functional limitations due to flare- ups.  As such, the Board 
is of the opinion that the level of disability as a whole, 
with consideration given to frequency and duration of his 
flare- ups, is fully commensurate with the combined 40 
percent disability rating.  It should be noted that the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more often) for the same 
symptomatology.  Esteban v. Brown, 6 Vet.App. 259, 262 
(1994); Brady v. Brown, 4 Vet.App. 203, 206 (1993); 38 C.F.R. 
§ 4.14 (1997).  Thus, in this case, separate ratings for 
functional loss due to painful use, weakness, excess 
fatigability, incoordination, or impaired ability to execute 
are not in order.

In arriving at this decision, the Board is cognizant of the 
holding in Bernard v. Brown, 4 Vet.App. 384 (1993) wherein it 
was held that, in deciding an issue not addressed by the RO, 
the Board must consider whether a claimant would be 
prejudiced by such a decision without further opportunity to 
present additional evidence or argument.  During his 
testimony before the undersigned in August 1997, the 
appellant, who is employed as an attorney, testified that all 
relevant evidence was before the Board.  He demonstrated 
considerable understanding of symptomatology associated with 
his service connected disabilities.  In this respect, he 
primarily testified to monthly flare- ups of pain due to 
fibromyalgia which, while relatively brief in duration, 
resulted in functional limitations.  He did not dispute any 
medical findings of record.  With full accord given to his 
assertions, the Board has assigned the maximum rating 
warranted under Diagnostic Codes 5003 and 5021.  The Board is 
of the opinion that, under these circumstances, the 
application of the above mentioned law and regulations in 
light of the undisputed facts of this case does not result in 
any prejudice to the appellant.  Accordingly, a remand to the 
RO for further consideration is not warranted.

The benefit of the doubt rule is not for application in this 
case because the evidence is not in relative equipoise.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 4.3 (1998).


ORDER

An increased initial rating for compression fracture at T7 
and T12 with herniated disc at T6-7 and fibromyalgia is 
denied.

A 20 percent rating for fibromyalgia, from the time period 
from December 20, 1994 (the original date of claim) to May 7, 
1996 is granted.  A rating in excess of 20 percent for 
fibromyalgia, at any time since the original date of claim, 
is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

